Citation Nr: 1504748	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1981.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While most of the Veteran's service treatment records have been associated with the claims file, the Veteran's service entry examination is not of record.  After attempting to obtain a complete set of the Veteran's service treatment records, in March 2010, the RO made a formal finding on the unavailability of complete service treatment records for the Veteran.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

On his VA form 9 submitted in July 2012, the Veteran requested that VA refer to progress notes from Dr. M. S., from VAMC Kansas City Behavioral Clinic, for a medical nexus linking his current chronic depression and anxiety to his active duty service.  A review of the Veteran's physical and electronic claims file reflects that only four treatment notes from Dr. Smith have been obtained, and none of the four contain the nexus referred to by the Veteran.  Additionally, in an October 2014 brief, the Veteran's representative essentially asserted that the VA medical records that are of record are incomplete.  In light of the assertions of the Veteran and his representative that the medical record is incomplete, coupled with VA's heightened duty to assist under O'Hare v. Derwinski, remand is required to ensure that all relevant records from Dr. S. at VAMC Kansas City Behavioral Clinic are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed depression and anxiety.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for all records from Dr. M.S. at the VAMC Kansas City Behavioral Clinic.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Review the claims, and consider whether (new) VA examination(s) are necessary.

3.  After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




